Citation Nr: 0518926	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for skin rash due to 
chemical exposure.  

3. Entitlement to service connection for diverticulosis, 
status post partial colectomy due to chemical exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO rating decision.  

During the course of his appeal, the veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in August 2004.  

The issues of entitlement to service connection for skin rash 
due to chemical exposure, and to service connection for 
diverticulosis, status post partial colectomy due to chemical 
exposure are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2. The veteran is not currently shown to have hypertension 
that as likely as not is due to injury suffered during his 
active military service.  




CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
high blood pressure due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of a 
December 2002 Statement of the Case, a January 2004 
Supplemental Statement of the Case, an August 2004 hearing, 
and correspondence from VA, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes an April 2002 letter, in which 
the veteran was advised of his and VA's responsibilities 
under the VCAA.  In this letter, the RO advised the veteran 
to identify all health care providers who treated him, and 
explained what the evidence must show in order to 
substantiate a claim of service connection.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in its development.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence to support 
his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, his 
hearing, and the statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the stated reasons, the Board concludes that any defect 
in meeting the technical requirements of VCAA is 
nonprejudicial and harmless.  


Service connection for hypertension

The veteran seeks service connection for hypertension.  He 
essentially contends he developed hypertension while in 
service.  

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Hypertension manifested to a compensable degree within one 
year after service discharge may be presumptively service-
connected even where the disability is not shown during 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Service connection may also be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In this case, the veteran's service records, including both 
personnel and medical records, contain no complaint, history 
or finding of hypertension during the veteran's service.  Nor 
is there any medical evidence of hypertension within the 
initial post- service year to a compensable degree.  

While there is evidence of hypertension within one year of 
service, in a July 1973 VA examination report diagnosing the 
veteran with mild asymptomatic arterial hypertension, and 
noting blood pressure readings of 146/70, 144/74, 144/80, 
140/80, 130/80, and 130/80, with a pulse of 62, the veteran's 
symptoms were not manifested to a compensable degree.  The 
Board notes an August 2001 VA treatment report diagnosed the 
veteran with hypertension and obesity, but failed to indicate 
that a nexus existed between the hypertension and the 
veteran's service.  

According to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 
(2004), a compensable rating for hypertensive vascular 
disease requires a diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  The veteran's 
hypertension did not meet this criteria as set forth in the 
rating code and evidenced by the July 1973 report, and 
therefore a grant of service connection for hypertension is 
not warranted.  Accordingly, the benefit sought on appeal is 
denied.  


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The veteran seeks service connection for skin rash due to 
chemical exposure, and service connection for diverticulosis, 
status post partial colectomy due to chemical exposure.  He 
essentially contends that he was exposed to chemicals while 
serving at a naval weapons station, and developed skin and 
digestive conditions as a result.  

Of record is the veteran's Form DD-214, which indicates he 
was stationed in a Concord, California Naval Weapons Station.  
His military occupational specialty (MOS) is listed as 
AmTrack (amphibious tractor) Man.  

In his August 2004 Travel Board hearing, the veteran alleged 
he served as a military policeman at the Concord, California 
Naval Weapons Station, and that he was exposed to chemicals 
while guarding underground and above-ground bunkers 
containing chemical substances.  

Of record is a May 1972 service medical examination, in which 
the veteran was diagnosed with severe athletes foot.  His 
service medical records were negative for evidence of 
diverticulosis.  

The Board notes the veteran was treated by the VA for a skin 
rash on both his legs, in February 2000.  The examiner noted 
that the veteran was working in a cemetery at the time when 
he first experienced symptoms.  The veteran was diagnosed 
with either a lyme rash or lichen simplex chronicus.  An 
April 2000 VA treatment record assessed the veteran with 
eczematous dermatitis.  

In August 2001, a VA examiner diagnosed the veteran with 
tinea barbae and tinea versicolor after treating him for 
complaints of a skin rash on his calves.  

Additionally, in September 1979, a VA treatment report 
indicated that the veteran was seen and treated for 
epigastric pain.  He was diagnosed with slight epigastric 
tenderness, otherwise negative, in the abdomen.  

In December 2001, the veteran received a sigmoid colectomy 
with descending end colostomy from a private physician.  The 
examiner noted the specimen removed showed inflammation and 
diverticulitis.  

In May 2002, the veteran was diagnosed by a VA examiner with 
a perforated diverticulitis.  

In each of the aforementioned medical examinations, the 
examiners failed to state an opinion as to whether it was at 
least as likely as not that the veteran's conditions were 
related to his service or to chemical exposure during 
service.  For this reason, the Board finds that additional 
evidentiary development is necessary before this claim can be 
adjudicated.  

As mentioned, the VCAA substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before this 
case can be adjudicated.  In particular, the Board believes 
that a VA examination is necessary to determine the nature 
and etiology of the veteran's alleged skin condition, and the 
veteran's alleged digestive condition, as related to chemical 
exposure.  Further, the Board finds it necessary to 
investigate the veteran's allegations that chemicals were 
stored at the Naval Weapons Station in Concord, California, 
and that he was exposed to these chemicals, before the claim 
may be decided.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his alleged rash and diverticulosis.  
He should be provided with release forms 
and asked that a copy be signed and 
returned for each health care provider 
identified.  When the veteran responds, 
the RO should obtain records from each 
health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain the 
following service records: All service 
personnel records, in particular, service 
records confirming service as a military 
policeman, or records addressing any 
contact he may have had with chemical 
substances.  The RO should seek to obtain 
information on any chemical or toxic 
substance storage or leaks at the 
Concord, California Naval Weapons 
Station.  

4.  After the aforementioned records have 
been obtained, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded exams with appropriate 
specialists to determine the natures and 
etiologies of his claimed rash and 
diverticulosis.  All tests and studies 
deemed necessary to the examiners should 
be performed.  The claims folder must be 
provided to examiners for review in 
conjunction with the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review.  Based on a 
review of the claims file and the 
clinical findings of the examinations, 
the examiners are requested to provide 
diagnoses for all skin and digestive 
disorders identified.  The examiners must 
offer opinions as to whether it is as 
likely as not that any current skin or 
digestive conditions are related to the 
veteran's active service.  If the 
evaluation results diagnose the veteran 
with current skin and/or digestive 
conditions, the examiners should specify 
if the veteran's conditions were related 
to his alleged exposure to chemicals at 
the Concord California Naval Weapons 
Station.  A complete rationale should be 
given for any opinion expressed.  

5.  The RO should then readjudicate the 
issues on appeal.  If any benefits sought 
on appeal remain denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs


